Citation Nr: 1037550	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of a tear 
of the right supra and infraspinatus tendon with osteoarthritic 
changes, claimed as secondary to status post cerebrovascular 
accident (CVA).

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected status post CVA, beginning on November 1, 
2004.

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected arterial hypertension.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected disability.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from January 2005 and July 2005 rating 
decisions.  

In the January 2005 rating decision, the RO continued the 10 
percent rating for arterial hypertension and granted service 
connection for status post CVA, assigning an initial 100 percent 
schedular rating, effective on April 6, 2004, and then a 10 
percent rating, effective on November 1, 2004.  

In a July 2005 rating decision, the RO denied service connection 
for the residuals of a tear of the supra and infrasupinatus 
tendon with severe osteoarthritis of the glenohumeral and 
acromioclavicular (AC) joint claimed as loss of use of right arm 
(right arm disability) and a TDIU rating.  

In February 2008, the Board remanded the case to the RO for 
additional development of the record.

The appeal again is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

Initially, the Board notes that there are several documents in 
the record that have yet to be translated from Spanish into 
English.  This should be accomplished on remand.

With regard to the claim for a right arm disability as secondary 
to status post CVA, the post-service treatment records reflect 
that, in November 2002, the Veteran complained of right shoulder 
pain of six-months' duration and VA x-ray studies revealed 
sclerosis of the humeral head and the glenoid, focal 
deossification of the humeral neck and spur formation at the 
inferior rim of the glenoid and the humerus, and degenerative 
osteoarthritic changes at the glenohumeral joint.  

A February 2004 magnetic resonance imaging (MRI) of the right 
shoulder showed tear of the supra and infrasupinatus tendon with 
severe osteoarthritis of the glenohumeral and AC joint, with 
associated large bulky osteophytes, subchondral bone cyst and 
probable intra-articular loose bodies.  

In April 2004, the Veteran was hospitalized for a suspected CVA.  
In April 2009, the Veteran reported that he fell down a month 
earlier and fractured his right arm which was put in a cast by a 
private doctor.  

In September 2009, the Veteran underwent right shoulder humeral 
head resurfacing due to shoulder pain secondary to degenerative 
joint disease.  

The Board finds that an examination is needed to determine the 
relationship, if any between the claimed right arm disability and 
service-connected residuals of CVA.  The Board is required to 
seek a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of a 
current disability and indicates that that disability may be 
associated with a service-connected disability.  38 U.S.C.A. 
§ 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2009).  

Here, the Veteran is competent to describe experiencing right 
shoulder pain that may have worsened after the April 2004 CVA.  
As such, the Board finds that a VA examination and opinion is 
necessary in the case to comply with VA's duty to assist the 
Veteran in obtaining evidence to substantiate his claim.  See, 
e.g., McLendon v. Nicholson, 20 Vet. App. 79,83 (2006). 

With regard to his increased rating claims, the Veteran was 
afforded a VA examination in February 2007, which reflected that 
there were no residual symptoms of the reported CVA and that he 
had uncontrolled hypertension even though the Veteran was taking 
three medications.  

During that examination, the Veteran denied chest pains or 
shortness of breath (SOB) on exertion; however, he did complain 
of mild headaches associated with elevated blood pressure.  

Since then Social Security Administration (SSA) disability 
records and additional VA treatment records have been added to 
the claims file.  Some of those VA treatment records reflect 
complaints of SOB on exertion and when supine, being suddenly 
awakened by SOB, and leg swelling.  

As such, the Board has no discretion and must remand the 
increased rating claims to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent and severity of his arterial hypertension and any 
residuals of CVA.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

The Veteran also seeks entitlement to a TDIU rating.  Currently, 
he does not meet the schedular criteria for a TDIU under the 
provisions of 38 C.F.R. § 4.16(a) (2009); however, this does not 
prevent him from being granted a TDIU on an extraschedular basis 
under the provisions of 38 C.F.R. § 4.16(b) (2009).  

Here, significantly, the SSA determined that the Veteran had been 
unemployable since sustaining an April 2004 CVA.  Because the 
Veteran is unemployed and he claims that his service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation, an opinion is necessary to 
resolve his claim.  

Thus, the Board has no discretion and must remand this matter to 
afford the Veteran a VA examination, the report of which must 
address the above inquiry.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c); see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999).  
 
Moreover, with regard to his TDIU claim, the Board acknowledges 
that resolution of his service-connection and increased rating 
claims could impact consideration of the TDIU claim.  

As such, the Board finds that these claims are intertwined with 
the Veteran's TDIU claim.  Accordingly, they must be considered 
together, and thus a decision on the TDIU claim at this point 
would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision cannot 
be rendered unless both are adjudicated).  

As noted, in March 2009, the Veteran fractured his right arm, for 
which he was treated by a private healthcare provider.  On 
remand, the Veteran should be asked to sign authorization for 
release of all outstanding records referable to this medical 
attention.  

Similarly, the Board notes that the Veteran receives ongoing 
treatment for his service-connected disabilities through the VA 
Medical Center.  The claims file contains VA medical records 
dated up until November 12, 2009.  On remand, any outstanding VA 
medical records should be obtained.

Finally, the Board notes that the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2010), was signed into law on 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide. 

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In rating/TDIU cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Id.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that any documents 
in, or added to, the record written in 
Spanish are translated into English prior 
to any scheduled examination.  The current 
records needing to be translated are 
identified by pink tabs with the 
identifying term "TRANS" on them.  All 
records/response should be associated with 
the claims file.

2.  The RO should obtain from the VAMC and 
its associated outpatient clinics, copies 
of all outstanding records of evaluation 
and/or treatment of the Veteran, since 
November 2009.  All records and/or 
responses received should be associated 
with the claims file.

3.  The RO should furnish to the Veteran 
and his representative a VCAA-complaint 
notice letter specifically as regards the 
claims for service connection and for a 
TDIU.  The notice letter should explain the 
information and evidence necessary to 
establish entitlement to service connection 
and to a TDIU and comply with the notice 
requirements of Dingess, cited to above, 
with regard to establishing disability 
ratings and effective dates.  The Veteran 
in this regard should be asked to identify 
any private healthcare providers who have 
treated him for any right arm disability, 
in particular, a right arm fracture in 
March 2009, and to sign authorization for 
release of such records.  All 
records/responses received should be 
associated with the claims file. 

4.  Following completion of any indicated 
development to the extent possible, the RO 
should schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of the claimed right 
arm/shoulder condition.  The Veteran's 
claim file and a copy of this remand should 
be made available to the examiner for 
review.  All necessary studies and tests 
must be conducted.

The examiner is requested to: (a) identify 
any currently diagnosed right arm/shoulder 
disability and the approximate date of 
onset for any such disability; (b) opine 
whether it is at least as likely as not (50 
percent or greater probability) that such 
disability was proximately caused by or due 
to the Veteran's service-connected CVA; (c) 
opine whether it is at least as likely as 
not that such disability was has been 
permanently aggravated by a service-
connected disability; or (d) opine whether 
it is at least as likely as not that such 
disability is the result of some other 
event or injury.  

Aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition, beyond the natural progression 
of the condition, versus a temporary flare-
up of symptoms.  

All clinical findings should be described 
in detail and the rationale for any opinion 
expressed or conclusion reached should be 
provided in a printed report. 

5.  In addition, the RO should schedule the 
Veteran for a VA examination to ascertain 
the current severity of the service-
connected arterial hypertension and 
residuals of CVA.  The Veteran's claim file 
and a copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted.

The examiner should fully describe all 
symptoms and manifestations of the service-
connected hypertension and CVA residuals.  
The examiner must comment on the severity 
of any peripheral vascular insufficiency of 
either lower extremity.  Thereafter, the 
examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected disabilities 
(to include a right arm disability if found 
to warrant service connection) alone, or 
together, render him unable to secure or 
follow a substantially gainful occupation.

All clinical findings should be described 
in detail and the rationale for any opinion 
expressed or conclusion reached should be 
provided in a printed report. 

6.  After completion of all indicated 
development, the RO should readjudicate the 
claims remaining on appeal in light of all 
the evidence of record.  This should 
include consideration of whether: (1) 
"staged rating," pursuant to Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), 
(2) referral for an extraschedular rating 
under the provisions of 38 C.F.R. § 
3.321(b), and (3) an extraschedular total 
disability rating (TDIU) under 38 C.F.R. § 
4.16(b) are warranted.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them with 
a reasonable opportunity for response 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


